Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,042,734. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claims 1-20 recites features/limitations of claims 1-20 of instant application.

Instant application
Reference.
Claim limitation.
1. A computer-implemented method comprising: accessing, by a processing device, a document image that is a captured image of a document; segmenting the document image into a plurality of overlapping strips; generating a plurality of masks indicating one or more elements and element types in the plurality of overlapping strips by applying a predictive neural network to: a given strip of the plurality of overlapping strips, and a portion of a previously-generated mask of an adjacent strip of the plurality of overlapping strips, the portion of the previously-generated mask of the adjacent strip corresponding to a portion of the given strip that overlaps with the adjacent strip; generating, from the plurality of masks, a combined mask that indicates elements and corresponding element types present in the document; and creating, from the combined mask, a segmented electronic version of the document that identifies the elements and corresponding element types.
2. The method of claim 1, further comprising generating a mask for a first strip by applying the predictive neural network to the first strip and a previously generated blank mask.

3. The method of claim 2, wherein segmenting the document image into a plurality of overlapping strips comprises: creating the first strip by extracting a first portion of the electronic document image, wherein the first portion extends from an edge of the electronic document image by a width and comprises an intermediate point; and creating a second strip by extracting a second portion of the electronic document image, wherein the second portion extends from the intermediate point by the width.

4. The method of claim 1, wherein the predictive neural network comprises an encoder, a reconstruction decoder, a recurrent neural network, and a plurality of segmentation decoders.
10. The method of claim 1, wherein an element type is one of a border, a field, a choice field, a background, a text box, a widget, or an image.

11. A non-transitory computer-readable medium having program code stored thereon that, when executed by a processing device, causes the processing device to perform operations comprising:
accessing a document image that is a captured image of a document;
segmenting the document image into a plurality of overlapping strips; generating, utilizing a predictive neural network, a plurality of strip masks indicating one or more elements and element types in the plurality of overlapping strips; generating, from the plurality of strip masks, a plurality of combined masks that each indicate elements of a given element type present in the document; generating, utilizing the predictive neural network, an electronic version of the document; and creating, from the plurality of combined masks and the electronic version of the document, a segmented electronic version of the document that identifies the elements and corresponding element types.








13. The non-transitory computer-readable medium of claim 12, wherein the predictive neural network comprises an encoder, a reconstruction decoder, a recurrent neural network, and a plurality of segmentation decoders.





14. The non-transitory computer-readable medium of claim 13, further comprising generating one or more feature maps for the plurality of strips utilizing the encoder and the recurrent neural network.









17. A system comprising: a computer memory device comprising an electronic document image of a document and a predictive neural network; and at least one processor configured to cause the system to:
a first segment the document image into a plurality of overlapping strips; generate, utilizing the predictive neural network, plurality of strip masks indicating elements of a first element type in the plurality of overlapping strips; generate, from the first plurality of strip masks, a first combined mask indicating elements of the first element type present in the document;
generate, utilizing the predictive neural network, a second plurality of strip masks indicating elements of a second element type in the plurality of overlapping strips; generate, from the second plurality of strip masks, a second combined mask indicating elements of the first element type present in the document;
generate, utilizing the predictive neural network, an electronic version of the document; and
create, from the first and second combined masks and the electronic version of the document, a segmented electronic version of the document that identifies the elements of the first and second element type in the electronic version of the document.


19. The system of claim 17, wherein: the predictive neural network comprises an encoder, a reconstruction decoder, a recurrent neural network, and a plurality of segmentation decoders; the at least one processor is configured to cause the system to: generate one or more feature maps for the plurality of overlapping strips utilizing the encoder and the recurrent neural network; and generate, utilizing the predictive neural network, the electronic version of the document by processing the one or more feature maps utilizing the reconstruction decoder.

Claim.

1. A computer-implemented method for segmentation of an electronic document, the method comprising: accessing, by a processing device, an electronic document image that is a captured image of a document; segmenting the electronic document image into a plurality of strips that include a first strip and a second strip, wherein the first strip overlaps the second strip; generating a first mask indicating one or more elements and element types in the first strip by applying a predictive model network to (a) image content in the first strip and (b) a prior mask generated from image content; generating a second mask indicating one or more elements and element types in the second strip by applying the predictive model network to (a) image content in the second strip and (b) the first mask; computing, from the first mask and the second mask, a combined mask that indicates elements and corresponding element types present in the electronic document; and creating, from the combined mask, an output electronic document that identifies elements and respective element types in the electronic document.


3. The method of claim 1, wherein segmenting the electronic document image into a plurality of strips comprises: creating the first strip by extracting a first portion of the electronic document image, wherein the first portion extends from an edge of the electronic document image by a width and comprises an intermediate point; and creating the second strip by extracting a second portion of the electronic document image, wherein the second portion extends from the intermediate point by the width.

6. The method of claim 1, wherein the predictive model network comprises an encoder and a decoder and wherein an output from the encoder is provided to the decoder.

8. The method of claim 1, wherein an element type is one of a border, a field, a choice field, a background, a text box, a widget, or an image.

11. A non-transitory computer-readable medium having program code stored thereon that, when executed by a processing device, causes the processing device to perform operations comprising: accessing, by a processing device, an electronic document image that is a captured image of a document; segmenting the electronic document image into a plurality of strips that include a first strip and a second strip, wherein the first strip overlaps the second strip; generating a first mask indicating one or more elements and element types in the first strip by applying a predictive model network to (a) image content in the first strip and (b) a prior mask generated from image content of the first strip; generating a second mask indicating one or more elements and element types in the second strip by applying the predictive model network to (a) image content in the second strip and (b) the first mask; computing, from the first mask and the second mask, a combined mask that indicates elements and corresponding element types present in the electronic document image; and creating, from the combined mask, an output electronic document that identifies elements and respective element types in the document.


12. The non-transitory computer-readable medium of claim 11, wherein the predictive model network comprises an encoder, a decoder, and a recurrent neural network, and wherein creating the combined mask comprises providing outputs from the encoder to the recurrent neural network, and providing outputs from the recurrent neural network to an additional decoder network that is trained to reconstruct the output electronic document.

13. The non-transitory computer-readable medium of claim 11, wherein the predictive model network comprises an encoder, a decoder, and a recurrent neural network, and wherein the applying further comprises, for each strip: providing the respective strip to the encoder, wherein the encoder is trained to generate a feature map; providing an output from the encoder to the recurrent neural network; and providing an output of the recurrent neural network to the decoder, wherein the decoder generates the respective mask.


17. A system comprising: a processing device; and a non-transitory computer-readable medium having program code stored thereon that, when executed by the processing device, causes the processing device to perform operations comprising: accessing, by a processing device, an electronic document image that is a captured image of a document; segmenting the electronic document image into a plurality of strips that include a first strip and a second strip, wherein the first strip overlaps the second strip; generating a first mask indicating one or more elements and element types in the first strip by applying a predictive model network to (a) image content in the first strip and (b) a prior mask generated from image content of the first strip; generating a second mask indicating one or more elements and element types in the second strip by applying the predictive model network to (a) image content in the second strip and (b) the first mask; computing, from the first mask and the second mask, a combined mask that indicates elements and corresponding element types present in the electronic document image; and creating, from the combined mask, an output electronic document that identifies elements and respective element types in the document.



19. The system of claim 17, wherein the predictive model network comprises an encoder, a decoder, and a recurrent neural network, and wherein the applying further comprises, for each strip: providing the respective strip to the encoder, wherein the encoder is trained to generate a feature map; providing an output from the encoder to the recurrent neural network; and providing an output of the recurrent neural network to the decoder, wherein the decoder generates the respective mask.

Explaining of the difference for ODP…


Allowable Subject Matter
2.		The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-20 would be in allowable condition, if applicant overcome the double patenting rejection, via Terminal Disclaimer, further the closest prior art of Lucas et al. US 10,395,772, relates to the capture of documentation, along with the extraction and analysis of data embedded within the data (Field of the Invention), further Lucas teaches “In an alternate embodiment, Sections 2 and 3 may be extracted at the same time using a combined mask 50D. Section 4 may similarly be extracted at the same time using a combined mask 50E by appending/concatenating the image of page 1 and page 2 together or may be masked individually for each page and the resulting masked sections may be appended/concatenated for post processing. In other alternative embodiments, masking may be performed by cropping the image, extracting only the image along a bounded box, or other image segmentation techniques”. In col.13 lines 54-63. Lucas failed to teach or suggest for  A computer-implemented method comprising: accessing, by a processing device, a document image that is a captured image of a document; segmenting the document image into a plurality of overlapping strips; generating a plurality of masks indicating one or more elements and element types in the plurality of overlapping strips by applying a predictive neural network to: a given strip of the plurality of overlapping strips, and a portion of a previously-generated mask of an adjacent strip of the plurality of overlapping strips, the portion of the previously-generated mask of the adjacent strip corresponding to a portion of the given strip that overlaps with the adjacent strip; generating, from the plurality of masks, a combined mask that indicates elements and corresponding element types present in the document; and creating, from the combined mask, a segmented electronic version of the document that identifies the elements and corresponding element types. As cited in independent claims 1,11 and 17.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI BAYAT/Primary Examiner, Art Unit 2664